Citation Nr: 1133114	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  09-15 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Propriety of the reduction in disability for service-connected chondromalacia of the right knee from 30 percent to 10 percent.

2.  Propriety of the reduction in disability for service-connected chondromalacia of the left knee from 30 percent to 10 percent.

3.  Propriety of the reduction in disability for service-connected degenerative joint disease of the right knee from 30 percent to 10 percent from April 1, 2007 to August 5, 2009.

4.  Propriety of the reduction in disability for service-connected degenerative joint disease of the left knee from 30 percent to 10 percent.

5.  Whether severance of an award of total disability rating due to individual employability resulting from service-connected disability (TDIU) was proper.


REPRESENTATION

Veteran represented by:	West Virginia Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to November 1975.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. Upon review of the results of a periodic examination, the RO proposed to reduce the Veteran's disability ratings for his bilateral knee disabilities and severed his grant of TDIU, effective April 1, 2007. The January 2007 rating decision effectuated the reductions and severance.  The Veteran appealed the January 2007 rating action to the Board.

The Board finds that the RO incorrectly listed the issues on appeal as entitlement to increased ratings for the service-connected knee disabilities and a claim of entitlement to TDIU in an April 2009 statement of the case (SOC).  However, and as indicated above, the Veteran appealed the propriety of the reductions of his increased ratings and severance of his award of TDIU in the above-cited January 2007 rating action.  Thus, the issues that have been properly developed for appellate consideration are the ones listed on the title page.
During the pendency of the Veteran's appeal, he underwent a total replacement of his right knee.  He was assigned a temporary total disability evaluation effective immediately after that procedure and subsequently was assigned a 30 percent disability rating. As he is contending that the January 2007 rating decision improperly reduced his disability rating for right knee degenerative joint disease from 30 percent to 10 percent, but a 30 percent rating was later restored (for the same disability, status post knee replacement surgery), the Board has characterized the issue on the title page to reflect the remaining time period under consideration.

Subsequent to submitting a notice of disagreement to the January 2007 decision to reduce his disability ratings and sever his award of TDIU, the Veteran contended that he was entitled to increased disability ratings for his bilateral knee disabilities and to an award of TDIU.  The issues of entitlement to increased disability ratings for the bilateral knee disabilities and entitlement to TDIU have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the Veteran's raised increased evaluation claims, and they are referred to the AOJ for appropriate action.

The Veteran testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in February 2011 and a transcript of that hearing is of record.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that it must remand the claims for additional procedural and substantive development prior to further appellate review.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described in the directives outlined in the indented paragraphs below.


Procedural Development

As noted in the Introduction, the RO incorrectly listed the issues on appeal as entitlement to increased ratings for the service-connected knee disabilities and a claim of entitlement to TDIU in an April 2009 SOC.  However, the Veteran appealed the propriety of the reductions of his increased ratings and severance of his award of TDIU in the above-cited January 2007 rating action.  As such, the RO/AMC must correctly identify the issues on appeal in a supplemental statement of the case and afford the Veteran a meaningful opportunity to respond.  To that end, the April 2009 Statement of the Case did not include the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 (2010) that govern rating reductions.  The absence of such regulations in the SOC/constitutes a procedural defect requiring correction prior to further Board action on this appeal.  38 C.F.R. § 19.9 (2010).

In addition, after issuance of the April 2009 SOC, the Veteran submitted additional private medical records in support of his claims.  However, he did not submit a waiver of initial RO consideration of this evidence and the RO did not issue a subsequent supplemental SOC.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claims, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c) (2010).

Substantive Development

The Veteran testified that he had received VA and private care for his knee disabilities.  He reported that he has continued to receive on-going treatment from VA.  VA records, dated from 2001 through April 2006, are contained in the claims files.  There are, however, no records of regular VA treatment after April 2006.  The RO/AMC must take steps to obtain all outstanding records of VA treatment and associate them with the claims files. 

The RO/AMC also must take appropriate steps to assist the Veteran in obtaining identified private records.  He has reported being under the care of physicians at Zaleski Orthopedics and the Ohio Valley Medical Center.  The last records within the claims files from Zaleski are dated August 2009 and the last records from Ohio Valley are dated April 2006; more recent records must be obtained with the Veteran's authorization.  The claims files also reflects that he has received treatment from University Health Associates and Wheeling Hospital.

The Veteran also informed VA that United States Postal Service (USPS) had found him to be medically incapable of performing his job.  While some records from the United States Department of Labor are contained in the claims files, additional records from the USPS are not.  As the USPS records are relevant to the Veteran's contention that his award of TDIU was improperly severed, they must be obtained on remand. 

The Board also finds that another attempt to obtain Social Security Administration (SSA) records is warranted.  The Veteran provided VA with a CD-rom from SSA, but it only contained a single two (2) page document.  VA made a request to SSA for any medical (italics added for emphasis) documents used in their determinations, but was informed that no such records could be located.  However, the claims files does not clearly reflect whether all (italics added for emphasis) pertinent SSA records - to specifically include a copy of the SSA's administrative determination - are unavailable. VA has a duty to obtain available SSA records when they may be relevant. See Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Obtain any records of VA treatment provided to the Veteran after April 2006.  Take appropriate steps to obtain pertinent documents from the U.S. Postal Service about the Veteran's physical (in)ability to perform his job.  Take appropriate steps to obtain any available documents from the SSA in regard to the decision to award the Veteran disability benefits.

2. Provide the Veteran with authorizations for the release of any private treatment records not currently on files.  Obtain these private records - to specifically include, but not limited to, records of treatment after August 2009 from Zaleski Orthopedics, records of treatment after April 2006 from Ohio Valley Medical Center, physical therapy records from Wheeling Hospital, and records from University Health Associates. Associate any available records with the claims files.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.  

3. Readjudicate the Veteran's claims as to the propriety of the reductions and severance.  If the benefits sought remain denied, provide the Veteran and his counsel with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  The SSOC must properly identify and address the issues on appeal as listed below:

a) propriety of the reduction in disability for service-connected chondromalacia of the right knee from 30 percent to 10 percent;

b) propriety of the reduction in disability for service-connected chondromalacia of the left knee from 30 percent to 10 percent; 

c) propriety of the reduction in disability for service-connected degenerative joint disease of the right knee from 30 percent to 10 percent from April 1, 2007 to August 5, 2009; 

d) propriety of the reduction in disability for service-connected degenerative joint disease of the left knee from 30 percent to 10 percent; and 

e) whether severance of an award of total disability rating due to individual employability resulting from service-connected disability (TDIU) was proper. 

The case should then be returned to the Board for further appellate review, if otherwise in order.  If the determination of any claim remains less than fully favorable to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case, with the provisions of 38 C.F.R. §§ 3.105(e) and 3.344 included, and provided an opportunity to respond.

The AMC/RO is REFERRED to the raised increased evaluation claims noted in the Introduction, which may warrant additional development prior to the return of this case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C . Kammel
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


